DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This paper is responsive to Applicant’s communication filed 28 December 2020 [hereinafter Response], where: 
Claims 1, 8, 13, 14, 21, and 24 have been amended.
Claims 1-24 are pending.
Claims 1-24 are rejected.
Specification
3.	The objection to the abstract is withdrawn in view of the Applicant’s amendment thereto.
4.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: 
Generating Data Structures for Behavioral-Routine Classification.
Appropriate correction is required.
Claim Interpretation - 35 USC § 112(f)
5.	The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
“data structuring engine”, “an aggregation engine”, “classification engine” and “visualization engine” of claim 1,
“simulation engine” of claim 3, and
“logging engine” of claim 4.
Because these claim limitations are being interpreted under 35 U.S.C. § 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have these limitations interpreted under 35 U.S.C. § 112(f), Applicant may: 
(1) 	amend the claim limitations to avoid them being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or
(2) 	present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. § 112(f).
Claim Rejections - 35 U.S.C. § 101
6.	The following is a quotation of 35 U.S.C. § 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
7.	Claims 14-24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite structuring data. 
Specifically, the claims are directed to an abstract idea of “structuring data”, similar to “collecting information, analyzing it, and displaying certain results of the collection and analysis” (Electric Power Group LLC v. Alstom S.A., 830 F.3d 1350, 1356 (Fed. Cir. 2016)), as explained below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
The USPTO published revised guidance on patent subject matter eligibility. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (USPTO Jan. 7, 2019) [hereinafter "Guidance"], and an October 2019 Update: Subject Matter Eligibility, <https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf> (84 Fed. Reg. 55942 (notification)) (Oct. 19, 2019) [hereinafter “October Update”]. 
Step 1 of the USPTO's eligibility analysis asks whether the claimed subject matter falls within the four statutory categories of invention. Guidance at pp. 53-54. Under Step 2A, Prong One of the Guidance, determines whether the claim recites a judicial exception, including particular groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity, or mental processes). Guidance at pp. 52-53; October Update at pp. 1-9. When at Step 2A, Prong One, the claim recites a judicial exception, then proceeding under Step 2A, Prong Two of the Guidance, claim is analyzed to determine whether the recited judicial exception is integrated into a practical application of that exception. Guidance at pp. 53-55; October Update at pp. 10-15; see also MPEP §§ 2106.05(a}-(c), (e}-(h) (9th ed. Rev. 08.2017, Jan. 2018). Figure 2 of the October Update is illustrative of the analysis:

    PNG
    media_image1.png
    580
    615
    media_image1.png
    Greyscale

October Update, at p. 11 & Figure 2. Only when a claim recites a judicial exception and fails to integrate the exception into a practical application, then is the claim “directed to” a judicial exception, thereby triggering the need for further analysis pursuant to the second step of the Alice/Mayo test (USPTO Step 2B). Under Step 2B, the analysis is to determine whether the claim adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional activity in the field" (see MPEP § 2106.05(d)) or whether the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Guidance, at p. 56.
Claim 14 recites:
A method for structuring data, the method comprising:
storing data . . . ;
generating a data sequence. . . ;
aggregating data sequences . . . into a data structure . . . each entry comprising:
an identifier for the state;
a probability value . . . ; and
frequency data . . . ; 
traversing the data structure to classify the data sequences . . . ; and
generating a visualization of the entries of the data structure based on the classification of the data sequences . . . . .
All of the above limitations encompass steps that a person would perform when providing a recommendation for a service and each step can be practically be performed in the mind. Nothing in the claim precludes the steps of storing, generating, aggregating, and traversing from being performed in the human mind as mental steps - that is, recites a judicial exception under Prong 1 of Step 2A.
Because the claim is recites a judicial exception, Prong 2 of Step 2A determines whether the recited judicial exception is integrated into a practical application. For example, a claim may integrate the exception into a practical application if an additional element reflects an improvement in the functions of a computer, or an improvement to other technology or technical field. Guidance, 84 Fed. Reg. at p. 55. But a claim does not integrate the abstract idea into a practical application when it merely adds insignificant extra-solution activity or generally links use of the judicial exception to a particular technological environment or field. Guidance, 84 Fed. Reg. at p. 55. However, the claim does not recite an additional element that reflects an improvement in the functions of a computer, or an improvement to other technology or technical field. See Guidance, 84 Fed. Reg. at 55; October Update at p. 11; see also Intellectual Ventures I LLC v. Symantec Corp., 938 F.3d 1307, 1318 (Fed. Cir. 2016) (holding claims to be abstract when "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper."). Accordingly, claim 14 is not integrated into a practical application.
Because claim 14 is directed to a judicial exception, under Step 2B of the Guidance, the claim is evaluated as to whether it provides an inventive concept. To determine whether the claim provides an inventive concept, additional elements (beyond the judicial exception) are considered, both individually and in combination, as to whether they add a specific limitation or combination of limitations that are not well-understood, routine, or conventional or simply append well-understood, routine, conventional activities previously known to the industry. Guidance, 84 Fed. Reg. at 56.
Under Step 2B, claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, and accordingly, the claim does not provide an inventive concept.
Claim 24 recites:
A non-transitory computer readable medium storing instructions that are executable by one or more processors configured to perform operations comprising:
storing data . . . ;
generating a data sequence . . . ;
aggregating data sequences . . . into a data structure . . . , each entry comprising:
an identifier . . . ;
a probability value . . . ; and
frequency data . . . ; 
traversing the data structure to classify the data sequences into groups . . . ; and
generating a visualization of the entries of the data structure based on the classification of the data sequences . . . .
All of the above limitations encompass steps that a person would perform when providing a recommendation for a service and each step can be practically be performed in the mind. Nothing in the claim precludes the steps of storing, generating, aggregating, and traversing, from being performed in the human mind as mental steps - that is, recites a judicial exception under Prong 1 of Step 2A.
Because the claim is recites a judicial exception, Prong 2 of Step 2A determines whether the recited judicial exception is integrated into a practical application. For example, a claim may integrate the exception into a practical application if an additional element reflects an improvement in the functions of a computer, or an improvement to other technology or technical field. Guidance, 84 Fed. Reg. at p. 55. But a claim does not integrate the abstract idea into a practical application when it merely adds insignificant extra-solution activity or generally links use of the judicial exception to a particular technological environment or field. Guidance, 84 Fed. Reg. at p. 55. Though the claim recites a non-transitory computer readable medium, and one or more processors, the devices are recited at a high level of generality, i.e., as a generic computer readable medium and processor performing generic computer functions of storing, generating, aggregating, and traversing. These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application. Rather, these additional limitations merely use a computer (computer readable medium, one or more processors) to perform generic computer activity, such as manipulating data directed to data storage. Such elements are not sufficient to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See Guidance, 84 Fed. Reg. at 55; October Update at p. 11; see also Intellectual Ventures I LLC v. Symantec Corp., 938 F.3d 1307, 1318 (Fed. Cir. 2016) (holding claims to be abstract when "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper ."). Accordingly, claim 24 is not integrated into a practical application.
Because claim 24 is directed to a judicial exception, under Step 2B of the Guidance, the claim is evaluated as to whether it provides an inventive concept. To determine whether the claim provides an inventive concept, additional elements (beyond the judicial exception) are considered, both individually and in combination, as to whether they add a specific limitation or combination of limitations that are not well-understood, routine, or conventional or simply append well-understood, routine, conventional activities previously known to the industry. Guidance, 84 Fed. Reg. at 56.
Under Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. The additional elements include using a computer (memory, processor) to manipulate data. The Specification describes a standard computer system that is used to implement features of the disclosed technology. (Specification ¶¶ 0163-64 & FIG. 1).
Accordingly, the additional limitations, considered individually and in combination, do not provide an inventive concept.
8.	Claims 15-23 do not include language that would preclude the steps of storing, generating, aggregating, and traversing, of claim 14 from practically being performed in the human mind, nor with respect to the individual claims. 
Claim 15 recites the “method of claim 14, further comprising:
identifying a first data sequence of a group of data sequences to be a particular sequence, and a second data sequence of the group to be a variation of the particular sequence, the variation comprising at least one particular action for a data sequence having a probability value above a predetermined threshold.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 16 recites the “method of claim 14, further comprising:
simulating an environment . . . ; and
automatically generating one or more data sequences . . . being automatically generated by:
selecting . . . a group of the data sequences classified;
retrieving . . . probability values associated with states of the data sequences of the group;
retrieving . . . frequency data . . . ; and
generating a data sequence that simulates a new source . . . ;
wherein the one or more objects behave in the simulation according to the generated data sequence representing the behavior of the object.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	Claim 17 recites the “method of claim 16, further comprising:
receiving commands from an interface . . . ;
displaying the behavior of the additional object;
recording the behavior of the additional object;
generating an additional data sequence . . . ; and
classifying the additional data sequence into one of the groups.” 
The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP § 2106.05(b) (“It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.”); id. § 2106.05(a) (“[T]he claim must include more than mere instructions to perform the method on a generic component or machinery to quality as an improvement to an existing technology.”). The additional elements further include using an interface to receive data. The Specification further describes the interface as including driving behavior detection and generation tool user interface. See generally Specification ¶ 0102. Also, the interface is capable of receiving data. See generally Specification ¶ 0163. However, the specification provides no details or description to indicate the interface is anything beyond the well-understood conventional text message services previously known to the industry. Accordingly, the additional limitation, considered individually and in combination, does not provide an inventive concept to claim 17.
Claim 18 recites the “method of claim 17, further comprising updating the probability values and the frequency data based on the additional data sequence.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 19 recites the “method of claim 14, wherein each state comprises a feature vector representing one or more characteristics of the state.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 20 recites the “method of claim 14, wherein each state is associated with a utility score based on one or more probability values and frequency data associated with the state.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 21 recites the “method of claim 14, further comprising:
generating a visual representation of a group of data sequences, wherein the visual representation comprises:
an indicator for each of the states and actions of the data sequences of the group;
a representation of each probability value; and
an indication of a particular data sequence of the group.” 
The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 22 recites the “method of claim 21, wherein the visual representation comprises one or more selectable controls for selecting a data sequence of the group.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 23 recites the “method of claim 22, wherein the visual representation provides a visual indication of a variation of the selected data sequence, the variation comprising at least one particular action for a data sequence based on a probability value of the particular action.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim Rejections - 35 U.S.C. § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
10.	Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banovic et al., “Modeling and Understanding Human Routine Behavior,” ACM CHI’16 (2016) [hereinafter Banovic].
Regarding claims 1, 14, and 24, Banovic teaches [a] data processing system (Banovic, right column of p. 257, third paragraph, teaches encod[ing] patterns of routine behavior (structuring data) in a way that allows systems . . . to classify, predict, and reason about human actions (that is, data processing system)) for structuring data, a method for structuring data (Banovic, right column of page 255, “Method”), and non-transitory computer readable medium storing instructions (Banovic, right column of page 253, “Aggressive Driving Behavior Data Set,” third paragraph, teaches a sensing platform consisting of an Android-based smartphone (that is, including a non-transitory computer readable medium storing instructions)), comprising:
a repository storing data referencing one or more sources (Banovic, right column of p. 250, “Data Modeling,” first paragraph, teaches [h]uman behavior data is often collected using different sensors (one or more sources) and stored into behavior logs (that is, a repository storing data), the data representing actions and states for each of the one or more sources (Banovic, right column of p. 250, “Data Modeling,” first paragraph, teaches convert[ing] the behavior logs into sequences of events (that is, data representing actions and states for each of the one or more sources));
a data structuring engine that generates a data sequence, for each source, from one or more portions of the stored data for that source, each data sequence representing one or more states and one or more actions for the source (Banovic, right column of p. 252, “Extracting Models of Routine Behavior,” first paragraph, teaches that data in our two example data sets consists of sequences (generate a data sequence) of sensor readings (for each source, from one or more portions of the stored data for that source), which we convert into sequences of events represented by state action pairs. Parsing the raw data we are able to extract: 1) a set of states                         
                            S
                        
                     defined by a set of features                         
                            
                                
                                    F
                                
                                
                                    
                                        
                                            S
                                        
                                        
                                            t
                                        
                                    
                                
                            
                        
                     which represent context, 2) a set of actions                         
                            A
                        
                     defined by a list of binary features                         
                            
                                
                                    F
                                
                                
                                    
                                        
                                            a
                                        
                                        
                                            t
                                        
                                    
                                
                            
                             
                        
                    which represent activities that the people can perform, and 3) empirically estimated state-action transition dynamics (                        
                            P
                            
                                
                                    
                                        
                                            s
                                        
                                        
                                            '
                                        
                                    
                                
                            
                            s
                            ,
                            a
                        
                    ) (that is, each data sequence representing one or more states and one or more actions for the source));
an aggregation engine that aggregates data sequences for the one or more sources into a data structure (Banovic Figure 1 teaches:

    PNG
    media_image2.png
    363
    728
    media_image2.png
    Greyscale

where the caption further teaches at B.3 [to] aggregate items (aggregates data sequences) representing possible extracted variations (that is, into a data structure)), each entry of the data structure representing a state ; also, Banovic, Figure 1 caption, teaches that B) the main display area containing subgraphs representing automatically extracted routine sequences of states (circles) (that is, each entry of the data structure representing a state) and actions (squares)), each entry comprising:
an identifier for the state (Banovic, Table 1 at p. 253, teaches [s]tate features capturing the different contexts of a daily commute (that is, the features are an identifier for the state));
a probability value of at least one action occurring at the state, the probability value based on a proportion of the data sequences, comprising the state, that also comprise the at least one action (Banovic, right column of p. 254, “Study Software,” third paragraph, teaches [t]o show frequency behaviors in the model, we visually represent the probability of different graph elements using line thickness (a probability value of at least one action occurring at the state) . . . [Also, thickness] of edges from states to actions is given by the probability distribution of actions given states (P(a|s)) (comprising the state, that also comprise the at least one action)); and
frequency data indicating a proportion of the data sequences included in the entry (Banovic, right column of p. 254, “Study Software,” fourth paragraph, teaches [t]o layout the nodes, we sort the initial states from the demonstrated sequences by their frequency (Ds) (frequency data indicating a proportion of the data sequences included in the entry); and
a classification engine that traverses the data structure (Banovic, right column of p. 254, “Study Software,” fourth paragraph, teaches [following the sort . . . by their frequency, we] then use a version of the depth-first search algorithm . . . that traverses nodes (that traverses the data structure) by first iterating over edges in order from highest to lowest probabilities) and classifies the data sequences into groups (Banovic, left column of p. 250, “Routines Across Individuals and Populations”, third paragraph, teaches [b]ased on how close drivers are to aggressive or non-aggressive [driving] routines, they can be classified into aggressive and non-aggressive groups (classifies the data sequences into groups); Examiner also notes that in the heading, “across” is traverses) based on probability values and frequency data associated with each state of each respective data sequence (Banovic, left column of p. 253, “Aggressive Driving Behavior Data Set,” first paragraph, teaches [t]o understand aggressive driving routines (that is, classifies), it is important to explore the types of contexts aggressive drivers are likely (probability values and frequency data associated with each state of each respective data sequence)), the classification comprising associating a data sequence with one or more labels representing at least one behavioral routine (Banovic, left column of p. 257, “Discussion,” second full paragraph, teaches [o]ur results imply that researchers can use the patterns extracted using our approach to more quickly identify major aspects of routings by visually inspecting them, even after only short amount of training, compared to previous work. . . . [in referring to the tedious manual labeling of routine and routine variations patters in raw data of Davidoff et al.1 and Hong et al.2, our] participants had to only explore the patterns extracted using our approach (that is, the classification associating a data sequence with one or more labels representing at least one behavioral routine)); and
a visualization engine configured to generate a visualization of the entries of the data structure based on the classification of the data sequences (Banovic, Fig. 1, teaches a software user interface (that is, generate a visualization of the entries of the data structure based on the classification of the data sequences)), the visualization engine configured to display the classified data sequence for the at least one behavioral routine with the one or more labels for that behavioral routine and one or more variants of the at least one behavioral routine and at least one variant label for each the one or more variants, the one or more variants extending from at least one state, of the classified data sequence, that is associated with a probability value that exceeds a threshold value (Banovic, right column of p. 248, “Introduction,” last full paragraph, teaches we present a novel approach to automatically extract and model routines and routine variations (that is, the at least one variant label for each of the one or more variants) from human behavior logs; Banovic, left column of p. 250, “Routines Across Individuals and Populations,” last paragraph, teaches [b]ased on how close drivers are to aggressive or non-aggressive routines (that is, “close” is associated with a probability value that exceeds a threshold value), they can be classified into aggressive and non-aggressive groups. Researchers can then identify routine behaviors that need to change to make aggressive drivers less aggressive overall).
Regarding claims 2 and 15, Banovic teaches all of the limitations of claims 1 and 14, respectively, as described above. 
Banovic teaches wherein the classification engine identifies a first data sequence of a group of data sequences to be a particular sequence (Banovic, left column of p. 252, “Extracting Models of Routine Behavior,” first paragraph, teaches the [t]he first data set contains daily commute routines of all family members (identifies a first data sequence of a group of data sequences to be a particular sequence)), and a second data sequence of the group to be a variation of the particular sequence, the variation comprising at least one particular action for a data sequence having a probability value above a predetermined threshold (Banovic, left column of p. 252, “Extracting Models of Routine Behavior,” first paragraph, .teaches where the other data set contains driving routine behavior of aggressive and non-aggressive drivers (that is, a second data sequence of the group to be a variation of the particular sequence, the variation comprising at least one particular action for a data sequence having a probability value above a predetermined threshold); Examiner notes the demarcation between aggressive and non-aggressive driving is with regard to a predetermined threshold).
Regarding claims 3 and 16, Banovic teaches all of the limitations of claims 1 and 14, respectively, as described above.
Banovic teaches -
a simulation engine for generating, using the data structure, a simulation comprising:
an environment having one or more objects; and one or more data sequences automatically generated by the simulation engine, each data sequence of the one or more data sequences representing behavior of an object of the one or more objects of the environment (Banovic, right column of page 252, “Family Routines Data Set,” last paragraph, teaches modeled . . . state transition probabilities (P(s’|s, a)) as a stochastic MDP to model the environment’s influence on arrival time to a destination (that is, a simulation engine for generating, using the data structure, a simulation comprising: an environment having one or more objects; and one or more data sequences automatically generated by the simulation engine)), the one or more data sequences being automatically generated by:
selecting . . . a group of the data sequences classified by the classification engine; 
retrieving . . . probability values associated with states of the data sequences of the group;
retrieving. . . frequency data associated with the states of the data sequences of the group; and
generating a data sequence that simulates a new source by traversing the data structure according to the probability values and the frequency data;
wherein the one or more objects behave in the simulation according to the generated data sequence representing the behavior of the object (Banovic, left column of page 253, “Family Daily Routines Data Set,” first partial paragraph, teaches that [to model the] influence for external variables (that is, generating a data sequence that simulates a new source by traversing the data structure according to the probability values and the frequency data), we empirically estimate the probability (that is, retrieving . . . probability values associated with states of the data sequences of the group) that participants have arrived at another place within an hour or not (that is, retrieving . . . frequency data associated with states of the data sequences of the group). The median number of states and actions per family were 14,113 and 85, respectively for all combinations of possible features (that is, retrieving . . . a group of data sequences classified by the classification engine)).
Regarding claims 4 and 17, Banovic teaches all of the limitations of claims 3 and 16, respectively, as described above. 
wherein the simulation further comprises:
an interface comprising one or more controls for controlling behavior of an additional object and a display for the environment of the simulation (Banovic, Fig. 1 teaches:

    PNG
    media_image3.png
    580
    1136
    media_image3.png
    Greyscale

Banovic, Fig. 1 caption teaches a user interface (interface comprising one or more controls and a display for the environment of the simulation)); and
a logging engine that records the behavior of the additional object;
wherein the data structuring engine generates an additional data sequence for the additional object according to the behavior of the additional object recorded by the logging engine; and
wherein the classification engine classifies the additional data sequence into one of the groups (Banovic, right column of p. 256, “Discussion”, first paragraph, teaches our models trained using MaxCausalEnt Algorithm [45] can extract patterns of routine behavior (that is, generates an additional data sequence for the additional object) from demonstrated behavior logs (that is, a logging engine that records the behavior of the additional object). . . . [T]he algorithm [has the] ability to predict routines from the two example data sets . . . sufficient for modeling routines (classifies the additional data sequence into one of the groups)).
Regarding claims 5 and 18, Banovic teaches all of the limitations of claims 4 and 17, as described above. 
wherein the aggregation engine updates the probability values and the frequency data based on the additional data sequence (Banovic, left column of page 251, “Model of Routine Behavior,” first paragraph, teaches the model includes an action-dependent probability distribution for each state transition P(s’|s,a) (that is, the dependency of the probability updated the probability values and the frequency data based on the additional data sequence)).
Regarding claims 6 and 19, Banovic teaches all of the limitations of claims 1 and 14, as described above. 
Banovic teaches wherein each state comprises a feature vector representing one or more characteristics of the state (Banovic, left column of page 251, “Learning Routine Patterns from Demonstrated Behavior”, last paragraph, teaches [e]ach state and action combination in our MDP model is expressed by a feature vector                         
                            
                                
                                    F
                                
                                
                                    S
                                    ,
                                    A
                                
                            
                        
                     (that is, each state comprises a feature vector representing one or more characteristics of the state)).
Regarding claims 7 and 20, Banovic teaches all of the limitations of claims 1 and 14, respectively, as described above. 
Banovic teaches wherein each state is associated with a utility score based on one or more probability values and frequency data associated with the state (Banovic, left column of page 250, “Model of Human Behavior,” first paragraph, teaches there is a reward function R(s,a) →                         
                            R
                        
                     that the person incurs when performing action a in state s, which represents the utility that people get from performing different actions in different contexts (that is, the reward is a utility score based on one or more probability values and frequency data associated with the state)).
Regarding claims 8 and 21, Banovic teaches all of the limitations of claims 1 and 14, respectively, as described above. 
Banovic teaches 
wherein the visualization engine generates a visual representation of a group of data sequences (Banovic, Fig. 1, teaches a software user interface (that is, generates a visual representation of a group of data sequences)), wherein the visual representation comprises:
an indicator for each of the states and actions of the data sequences of the group (Banovic, Fig. 1 caption, teaches the main display area containing subgraphs representing automatically extracted routine sequences of states (circles) and actions (squares));
a representation of each probability value (Banovic, right column of page 254, “Study Software,” first paragraph, teaches [Figure 1] a visual encoding of routine behavior elements on a traditional visual representation of a [Markov Decision Processes (MDP); Banovic, right column of p. 252, “Family Daily Routines Set”, fourth paragraph, teaches model[ing] the state transition probabilities (P(s’|s,a)) as a stochastic MDP (that is, a representation of each probability value)); and
an indication of a particular data sequence of the group (Banovic, right column of page 254, “Study Software,” second paragraph, teaches that [t]o enable participants to see changes (that is, an indication of a particular data sequence of the group) in features of states and actions, we encode state features and action features as a series of color-coded circular marks arranged in a spiral shape with nodes).
Regarding claims 9 and 22, Banovic teaches all of the limitations of claims 8 and 21, respectively, as described above. 
Banovic teaches wherein the visual representation comprises one or more selectable controls for selecting a data sequence of the group (Banovic, left column of page 254, “Study Software,” first paragraph, teaches [w]hen the participant selects a data set and population, the tool provides the initial layout of routines (that is, by “selecting”, the visual representation comprises one or more selectable controls for selecting a data sequence of the group)).
Regarding claims 10 and 23, Banovic teaches all of the limitations of claims 9 and 22, respectively, as described above.
wherein the visual representation provides a visual indication of a variation of the selected data sequence, the variation comprising at least one particular action for a data sequence based on a probability value of the particular action (Banovic, Fig. 1 caption, teaches the [s]tudy software user interface showing . . . one likely variation of non-aggressive drivers extracted user our approach (that is, the visual representation provides a visual indication of a variation of the selected data sequence); Banovic, left column of page 255, “Study Software,” second paragraph, teaches [a]ggregated items contain valuable information about potential routine variations (the variation comprising at least one particular action . . . based on a probability value of the particular action)).
Regarding claim 11, Banovic teaches all of the limitations of claim 1, as described above.
Banovic teaches wherein the data structuring engine extracts the actions and the states from the data referencing one or more sources by identifying one or more features of the data that correspond to a state or an action (Banovic, right column of page 253, “Aggressive Driving Behavior Data Set,” first partial paragraph, teaches driving data collected in the study included: car location traces . . . , speed, acceleration, engine RPM, throttle position, and steering wheel rotation (that is, extracts the actions and the states from the data referencing one or more sources by identifying one or more features of the data that correspond to a state or an action)).
Regarding claim 12, Banovic teaches all of the limitations of claim 1, as described above. 
Banovic teaches wherein the data representing one or more sources comprises behavior logs (Banovic, right column of page 253, “Validating the Models of Routine Behavior,” first paragraph, teaches show that the patterns extracted using our approach correspond to the actual routines and routine variations in our two example behavior logs (RQPat & RQVar). We also show that those routines and variations show the real differences between modeled populations (RQComp) (behavior logs)).
Regarding claim 13, Banovic teaches [a] data processing system for generating a visualization (Banovic, right column of p. 257, third paragraph, teaches encod[ing] patterns of routine behavior in a way that allows systems . . . to classify, predict, and reason about human actions (that is, data processing system)), the visualization comprising:
a first display (Banovic, Figure 1, teaches:

    PNG
    media_image4.png
    499
    983
    media_image4.png
    Greyscale
Banovic, Figure 1, caption, teaches A) overview panel, B) the main display . . . , and C) details panel) comprising:
a first data sequence of a data structure, the first data sequence representing first states and first actions, wherein the first states and the first actions are ordered and each displayed proximate to respective one or more representations of one or more feature vectors that define the first states and the first actions (Banovic, Figure 1, caption, teaches B) the main display area containing subgraphs representing automatically extracted routine sequences of states (circles) and actions (squares) (that is, a first data sequence of a data structure, the first data sequence representing first states and first actions, wherein the first states and the first actions are ordered and each displayed proximate to respective one or more representations of one or more feature vectors that define the first states and the first actions);
one or more second data sequences, the one or more second data sequences representing second states and second actions that are less likely to occur relative to occurrences of the first states and the first actions of the first data sequence (Banovic, right column of page 254, “Study Software,” fourth paragraph, teaches [t]o layout the nodes, we sort the initial states (first data sequence) from the demonstrated sequences by their frequency (DS) in descending order (one or more second data sequences . . . that are less likely to occur)); and
one or more connectors that connect the first states and the first actions to one another and to the second states and the second actions, wherein a thickness a connector represents a probability value (Banovic, right column of page 254, “Study Software,” third paragraph, teaches we visually represent the probability of different graph elements using line thickness); 
wherein each of the first states, the first actions, the second states and the second actions comprise a selectable control that enable the first display to show additional states and additional actions when the selectable control is activated (Banovic, left column of page 255, “Study Software,” first paragraph, teaches [w]hen the participant selects a data set and population, the tool provides the initial layout of routings extracted using our algorithm (a selectable control that enable the first display to show additional states and additional actions when the selectable control is activated)), 
wherein each of the first states, the first actions, the second states, and the second actions each comprise a passive control, wherein the passive control enables the first display to show additional details about a respective state or action when the passive control is activated (Banovic, Figure 1, captions, teaches C) details panel showing information about visual elements on demand (each comprise a passive control, wherein the passive control enables the first display to show additional details about a respective state or action when the passive control is activated)); 
wherein the first data sequence is associated with one or more first labels characterizing a behavioral routine represented by the first data sequence, and wherein at least one of the one or more second data sequence is associated with one or more second labels characterizing a variant behavioral routine (Banovic, right column of p. 248, “Introduction,” last full paragraph, teaches we present a novel approach to automatically extract and model routines (that is, the first data sequence is associated with one or more first labels characterizing a behavioral routine represented by the first data sequence) and routine variations (that is, at least one of the one or more second data sequence is associated with one or more second labels characterizing a variant behavioral routine) from human behavior logs; Banovic, left column of p. 250, “Routines Across Individuals and Populations,” last paragraph, teaches [b]ased on how close drivers are to aggressive or non-aggressive routines (that is, “close” is associated with a probability value that exceeds a threshold value), they can be classified into aggressive and non-aggressive groups. Researchers can then identify routine behaviors that need to change to make aggressive drivers less aggressive overall), and wherein the visualization (Banovic, left column of p. 249, “Introduction,” first partial paragraph, teaches a tool that enabled the researchers to visually explore and compare the routines extracted using our approach) includes one or more of the first labels and the second labels (Banovic, left column of p. 250, “Routines Across Individuals and Populations,” last paragraph, teaches to create interventions that help aggressive drivers improve their driving style requires an understanding of the differences between aggressive and non-aggressive driving routines (that is, includes one or more of the first labels and the second labels); and
a second display rendering a visual representation of the data structure (Banovic, Figure 1, A) overview panel (a second display rendering a visual representation of a data structure)).
Claim Rejections - 35 U.S.C. § 103
11.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
12.	The factual inquiries for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
14.	Claims 1, 2, 6-12, 14, 15, and 19-24 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20100106603 to Dey et al. [hereinafter Dey], in view of Charles W. Anderson, “Strategy Learning with Multilayer Connectionist Representations,” (1987) [hereinafter Anderson], Hong et al., “A Smartphone-based Sensing Platform to Model Aggressive Driving Behaviors,” ACM (2014) [hereinafter Hong], and Pat Langley, “Systematic and Nonsystematic Search Strategies,” NASA Ames Research Center (1992) [hereinafter Langley].
Regarding claims 1, 14, and 24, Dey teaches [a] data processing system (Dey, Abstract, teaches a system to be implemented in the behavior predicting application (that is, data processing system)) for structuring data, a method for structuring data (Dey, Abstract, teaches a method (method)), and non-transitory computer readable medium storing instructions (Dey ¶ 0033 teaches a system 210 includes . . . memory 214 (that is, including a non-transitory computer readable medium storing instructions)), comprising:
a repository storing data referencing one or more sources (Dey ¶ 0029 teaches a ‘database’ 130 can comprise internal memory within the route predicting device that includes all data necessary for predicting the intended route of the user (a repository storing data referencing one or more sources)), the data representing actions and states for each of the one or more sources (Dey ¶ 0048 teaches Markov Decision Processes (MDPs) provide a natural framework for representing sequential decision making, such as route planning. The agent takes a sequence of actions (αϵA), which transition the agent between states (sϵS) and incur an action-based cost . . . (c(α)ϵℝ) (that is, via the database, the data representing actions and states for each of the one or more sources));
a data structuring engine that generates a data sequence, for each source, from one or more portions of the stored data for that source (Dey ¶ 0048 teaches Markov Decision Processes (MDPs) provide a natural framework for representing sequential decision making, such as route planning (that is, generates a data sequence, for each source, from one or more portions of the stored data for that source)), each data sequence representing one or more states and one or more actions for the source (Dey ¶ 0048 teaches [t]he The agent takes a sequence of actions (αϵA), which transition the agent between states (sϵS) and incur an action-based cost (each data sequence representing one or more states and one or more actions for the source));
an aggregation engine that aggregates data sequences for the one or more sources into a data structure, each entry of the data structure representing a state (Dey ¶ 0116 teaches to provide . . . all users . . . improved routing. In addition, beyond the context-enhanced routes, aggregated models of other user/drivers can also be used to provide customized routes (that is, aggregated data sequences for the one or more sources into a data structure, each entry of the data structure representing a state); see also Dey, cl. 14, which teaches aggregating data to leverage increased statistical power for a group of drivers), each entry comprising:
an identifier for the state (Dey ¶ 0042 teaches prediction tasks: (1) Turn Prediction . . . , (2) Route Prediction . . . , (3) Destination Prediction (that is, each being an identifier for the state));
a probability value of at least one action occurring at the state (Dey ¶ 0042 teaches for each entry, Turn Prediction: What is the probability distribution over actions (that is, a probability value of at least one action occurring) at the next intersection (that is, the state)? 2) Route Prediction: What is the most likely route (that is, a probability value of at least one action occurring) to a specified destination (that is, the state)? (3) Destination Prediction: What is the most probable destination ((that is, a probability value of at least one action occurring) given a partially traveled route (that is, the state)), . . . ; and
frequency data indicating a proportion of the data sequences included in the entry (Dey ¶ 0015 teaches predict[ing] the route based upon other predetermined factors, such as the frequency of a particular action or location of the device (frequency data indicating a proportion of the data sequences included in the entry)); 
* * *
and a visualization engine configured to generate a visualization of the entries of the data structure based on the classification of the data sequences (Dey, Figure 4, teaches 

    PNG
    media_image5.png
    629
    833
    media_image5.png
    Greyscale

where Dey ¶ 0021 teaches FIG. 4 illustrates a Markov Decision Process with action costs (that is, a visualization engine configured to generate a visualization of the entries of the data structure based on the classification of the data sequences)), the visualization engine configured to display the classified data sequence for the at least one behavioral routine with the one or more labels for that behavioral routine and one or more variants of the at least one behavioral routine and at least one variant label for each the one or more variants (Dey, Fig. 10 teaches device for predicting navigational routes:

    PNG
    media_image6.png
    391
    712
    media_image6.png
    Greyscale

(that is, the visualization engine configured to display the classified data sequence); Dey ¶ 0108 teaches predicting decision-making behavior for navigation between locations and related applications and technology; Dey ¶ 0116 teaches embodiments can be used to create one or more models of “optimal drivers” who have considerable knowledge of the roads. Similarly, aggregated models can be applied using a collaborative-filtering type approach to match individual drivers to groups (that is, groups are at least one behavioral routine). In addition to using models of “optimal drivers”, the present invention illustrative embodiments can use up to date information about weather, accidents and traffic and other contextual factors (that is, at least one variant label for each of the one or more variants) impact a driver's route (e.g., to-do tasks, sporting events) to make choices when selecting a route (that is, to display the classified data sequence for the at least one behavioral routine with the one or more labels for that behavioral routine and one or more variants of the at least one behavioral routine and at least one variant label for each the one or more variants)), the one or more variants extending from at least one state, of the classified data sequence, that is associated with a probability value that exceeds a threshold value (Dey 
 ¶ 0049 teaches agent is assumed to be trying to minimize the [s]um of costs while reaching some destination; Dey ¶ 0092 teaches [t]he most probable or high probability routes from the system trained to that particular user are provided to the user as recommendations (that is, the one or more variants extending from at least one state, of the classified data sequence, that is associated with a probability value that exceeds a threshold value)).
Though Dey teaches that in general Markov Decision Processes (MDPs), actions produce non-deterministic transitions between states according to the state probabilistic transition distribution, Dey, however, does not explicitly teach - 
* * *
. . . , the probability value based on a proportion of the data sequences, comprising the state, that also comprise the at least one action;
* * *
But Anderson teaches -
* * *
. . . , the probability value based on a proportion of the data sequences, comprising the state, that also comprise the at least one action (Anderson at p. 5, 3-Modification, third paragraph, teaches [a] reinforcement-learning method [where the output layer is modified . . . in a way that increases the probability of an action that is followed by a positive value of R, and decreases the probability of an action followed by a negative R. The change in probability (that is, the probability value [of at least one action]) is proportional to the magnitude of R' and to the difference between the action and expected value of the action (based on a proportion of the data sequences, comprising the state, that also comprise the at least one action; Examiner notes the reward R is based on a “state” and the ensuing chosen “action” so that the probability value based on a proportion of the data sequences);
* * *
Dey and Anderson are from the same or similar field of endeavor. Dey teaches probabilistic preference distribution that can be applied to problems of imitation and inverse reinforcement learning where an agent's preference weights are recovered from demonstrated behavior of the agent. Anderson teaches improved reinforcement learning scheme with critic and action networks having improved learning capabilities. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Dey pertaining to data sequences directed to behavior prediction with the proportional probability value of Anderson.
The motivation for doing so is to develop strategy learning having a task-specific strategy and fine-tunes its performance. (Anderson, Abstract).
Though the combination of Dey and Anderson teaches the features of behavioral classification and variants thereto as structured data, the combination of Dey and Anderson , however, does not explicitly teach -
* * *
and a classification engine that . . . classifies the data sequences into groups (Hong, left column of page 4051, “Modeling Driving Style,” first full paragraph, teaches all the continuous driving features (that is, data sequences) are discretized into five states {very low, low, medium, high, very high} (that is, classifies . . . into groups). . . . based on probability values and frequency data associated with each state of each respective data sequence (Hong, left column of page 4051, “Modeling Driving Style,” first full paragraph, teaches to create the driver mode, we select informative driving features based on their information gain and apply a probabilistic technique (that is, based on probability values) . . . to model the relationship between driving style and the selected driving features; Hong, right column of page 4051, “Method,” first partial paragraph, teaches participants ranked the frequency of a driving behavior, on a six-point Likert-scale (that is, based on . . . frequency data)), the classification comprising associating a data sequence with one or more labels representing at least one behavioral routine (Hong, Abstract, teaches [o]ur model classified those drivers with an accuracy of 90.5% (violation-class) and 81% (questionnaire-class) (that is, associating a data sequence with one or more labels representing at least one behavioral routine)); 
* * *
Dey, Anderson, and Hong are from the same or similar field of endeavor. Dey teaches probabilistic preference distribution that can be applied to problems of imitation and inverse reinforcement learning where an agent's preference weights are recovered from demonstrated behavior of the agent. Anderson teaches improved reinforcement learning scheme with critic and action networks having improved learning capabilities. Hong teaches a model that can be used, based on classification, to provide feedback for changing a user’s behavior. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Dey and Anderson pertaining to data sequences directed to behavior prediction in view of a proportional probability value with the behavior modification of Hong.
The motivation for doing so is to provide real-time, continuous, automated assessment and feedback to a user, such as a vehicle operator. (Hong, Abstract).
Though the combination of Dey, Anderson, and Hong teaches the features of behavioral classification and variants thereto as a data structure, the combination of Dey, Anderson, and Hong, however, does not explicitly teach -
* * *
and a classification engine that traverses the data structure . . . .
But Langley teaches -
and a classification enginethat traverses the data structure (Langley, right column of page 145, 1-Analysis of Two Search Algorithms, first paragraph, teaches depth-first search, [which] systematically explores each node and its associated subtree in turn (that is, traverses the data structure) . . . .
Dey, Anderson, Hong, and Langley are from the same or similar field of endeavor. Dey teaches probabilistic preference distribution that can be applied to problems of imitation and inverse reinforcement learning where an agent's preference weights are recovered from demonstrated behavior of the agent. Anderson teaches improved reinforcement learning scheme with critic and action networks having improved learning capabilities. Hong teaches a model that can be used, based on classification, to provide feedback for changing a user’s behavior. Langley teaches that most AI problem-solving systems employ systematic search methods to retain information about states they have considered. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Dey, Anderson, and Hong pertaining to data sequences directed to behavior prediction in view of a proportional probability value and behavior modification classification with the systematic search method of Langley.
The motivation for doing so is to retain information about states the search, or traversal, has considered to avoid duplication of effort. (Langley, left column of page 145, 1-Introduction, first full paragraph).
Regarding claims 2 and 15, the combination of Dey, Anderson, Hong, and Langley teaches all of the limitations of claims 1 and 14, respectively, as described above. 
Hong teaches wherein the classification engine identifies a first data sequence of a group of data sequences to be a particular sequence, and a second data sequence of the group to be a variation of the particular sequence (Hong, left column of page 452, “Sensor-based Driving Style Analysis,” first full paragraph, teaches [c]lassifying the sensor-based driving feature data as coming from aggressive violators or calm non-violators yields two finding (that is, identifies a first data sequence of a group of data sequences to be a particular sequence, and a second data sequence of the group to be a variation of the particular sequence), the variation comprising at least one particular action for a data sequence having a probability value above a predetermined threshold (Hong, left column of page 452, “Sensor-based Driving Style Analysis,” first full paragraph, teaches the average aggressive-violator generally experiences higher g-forces (that is, higher g-forces correlates to at least one particular action) . . . . [A]ggressive violators have larger (that is, above a threshold) within-person and between-people variation (that is, the variation comprising at least one particular action for a data sequence having a probability value above a predetermined threshold), which signifies that their individual driving style is more inconsistent).
Regarding claims 6 and 19, the combination of Dey, Anderson, Hong, and Langley teaches all of the limitations of claims 1 and 14, respectively, as described above.
Dey teaches wherein each state comprises a feature vector representing one or more characteristics of the state (Dey ¶ 0008 teaches The agent is assumed to be attempting to optimize some function that maps . . . the features of each state (that is each state comprises a vector representing one or more characteristics of the state) . . . to a state reward value representing the agent's utility for visiting that state).
Regarding claims 7 and 20, the combination of Dey, Anderson, Hong, and Langley teaches all of the limitations of claims 1 and 14, respectively, as described above.
Dey teaches wherein each state is associated with a utility score based on one or more probability values and frequency data associated with the state (Dey ¶ 0008 teaches The agent is assumed to be attempting to optimize some function that maps . . . the features of each state . . . to a state reward value representing the agent's utility for visiting that state (that is, each state is associated with a utility score based on one or more probability values and frequency data associated with the state)).
Regarding claims 8 and 21, the combination of Dey, Anderson, Hong, and Langley teaches all of the limitations of claims 1 and 14, respectively, as described above. 
Dey teaches -
the visualization engine generates a visual representation of a group of data sequences (Dey, Figure 4, teaches 

    PNG
    media_image5.png
    629
    833
    media_image5.png
    Greyscale

where Dey ¶ 0021 teaches FIG. 4 illustrates a Markov Decision Process with action costs), wherein the visual representation comprises:
an indicator for each of the states and actions of the data sequences of the group (Dey ¶ 0048 teaches a simple deterministic MDP with eight states (410, 420, 430, 440, 450, 460, 470 and 480) and twenty actions (411, 412, 421, 422, 423, 431, 432, 433, 441, 442, 451, 452, 461, 462, 463, 471, 472, 473, 481 and 482) (that is, an indicator for each of the states and actions of the data sequences of the group) are shown in FIG. 4. Directed arrows represent actions that transition the agent between states (represented as circles)); a representation of each probability value (Dey ¶ 0049 teaches the cost of the action is a linear function of these features parameterized by a cost weight vector (ϴϵℝk) (that is, the cost is a representation of each probability value)); and an indication of a particular data sequence of the group (Dey, Fig. 10 teaches:

    PNG
    media_image6.png
    391
    712
    media_image6.png
    Greyscale

Dey ¶ 0105 teaches [t]he device 1030 further displays a map and/or route display 1032 showing a map of the area in which the user is traveling, as well as the route they intend to travel, as determined by the prediction application 1033. On the screen, this can comprise an icon or other appropriate button for initiating the application. This results in content being sent to the device relevant to the intended route, which is displayed at 1134 (that is, an indication of a particular data sequence of the group)).
Regarding claims 9 and 22, the combination of Dey, Anderson, Hong, and Langley teaches all of the limitations of claims 8 and 21, respectively, as described above.
Dey teaches wherein the visual representation comprises one or more selectable controls for selecting a data sequence of the group (Dey ¶ 0105 teaches the user has a series of buttons 1035 that allow the user to select preferences for the device 1030 to determine the intended route and provide data to the prediction application 1033 (one or more selectable controls)).
Regarding claims 10 and 23, the combination of Dey, Anderson, Hong, and Langley teaches all of the limitations of claims 9 and 22, respectively, as described above. 
Dey teaches wherein the visual representation provides a visual indication of a variation of the selected data sequence, the variation comprising at least one particular action for a data sequence based on a probability value of the particular action (Dey ¶ 0112 teaches many variations, such as allowing users to correct provided routes, allowing users to provide new static or temporary preferences; and predicting a user's route and destination . . . to determine whether there is a significantly better route (a visual indication of a variation of the selected data sequence, the variation comprising at least one particular action for a data sequence based on a probability value of the particular action)).
Regarding claim 11, the combination of Dey, Anderson, Hong, and Langley teaches all of the limitations of claim 1, as described above.
Dey teaches wherein the data structuring engine extracts the actions and the states from the data referencing one or more sources by identifying one or more features of the data that correspond to a state or an action (Dey ¶ 0029 teaches reciev[ing] location data from via datastream 115 from a satellite 120. . . . [A]ny appropriate means by which the location of the device 110 is ascertained can be employed. This can include accelerometers within the device . . . , as well as other types of sensors . . . . [T]he sensor can comprise a mechanical or solid state gyro (that is, extracts the actions and states from the data referencing one or more sources by identifying one or more features of the data that correspond to a state or an action)).
Regarding claim 12, the combination of Dey, Anderson, Hong, and Langley teaches all of the limitations of claim 1, as described above.
Dey teaches wherein the data representing one or more sources comprises behavior logs (Dey ¶ 0016 teaches the driver preference can be learned by a behavior predicting application to monitor the driving style and patterns of driving for the driver (that is, behavior logs). The procedure also obtains routes traveled data . . . and at least one past location of the device (that is, the data representing one or more sources comprises behavior logs)).
15.	Claims 3-5 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Published Application 20100106603 to Dey et al. [hereinafter Dey], in view of Charles W. Anderson, “Strategy Learning with Multilayer Connectionist Representations,” (1987) [hereinafter Anderson], Hong et al., “A Smartphone-based Sensing Platform to Model Aggressive Driving Behaviors,” ACM (2014) [hereinafter Hong], and Pat Langley, “Systematic and Nonsystematic Search Strategies,” NASA Ames Research Center (1992) [hereinafter Langley] and further in view of US Published Application 20140100777A1 to Petroff [hereinafter Petroff].
Regarding claims 3 and 16, the combination of Dey, Anderson, Hong, and Langley teaches all of the limitations of claims 1 and 14, respectively, as described above. 
Hong teaches a simulation engine for generating, using the data structure, a simulation comprising:
an environment having one or more objects (Hong, right column of page 4048, “Assessment of Driving Style,” second paragraph, teaches a simulated driving environment [where] a driver controls a vehicle in a virtual driving environment (a simulation comprising: an environment having one or more objects); and
one or more data sequences automatically generated by the simulation engine, each data sequence of the one or more data sequences representing behavior of an object of the one or more objects of the environment (Hong, right column of page 4048, “Assessment of Driving Style,” second paragraph, teaches the driving environment provid[es] a safe and somewhat naturalistic way to study driver behavior. [Simulators can be] manipulated to put the drivers in situations which could be unsafe in a real driving environment (that is, one or more data sequences automatically generated by the simulation engine, each data sequence of the one or more data sequences representing behavior of an object of the one or more objects of the environment)) . . . .
However, the combination of Dey, Anderson, Hong, and Langley fails to explicitly teach -
* * *
. . . , the one or more data sequences being automatically generated by:
selecting, from the data structure generated, a group of the data sequences classified by the classification engine;
retrieving, from the data structure generated, probability values associated with states of the data sequences of the group;
retrieving, from the data structure generated, frequency data associated with the states of the data sequences of the group; and
generating a data sequence that simulates a new source by traversing the data structure according to the probability values and the frequency data;
wherein the one or more objects behave in the simulation according to the generated data sequence representing the behavior of the object.
But Petroff teaches - 
* * *
. . . , the one or more data sequences being automatically generated (Petroff ¶ 0029 teaches [t]hrough simulation, the reinforcement learning algorithm creates and improves policies for possible environmental states that could occur in the work area 8) by:
selecting . . . a group of the data sequences classified by the classification engine; retrieving . . . probability values associated with states of the data sequences of the group (Petroff ¶ 0030 teaches the state representation S is set up (that is, selecting . . . a group of the data sequences classified) in such a way that it can handle many different types of vehicle dispatching problems. In an embodiment described herein, the reinforcement learning algorithm allows many vehicle dispatching problems, such as breakdown, maintenance, road closures, obstacles, etc., to be considered in determining the optimum dispatch decision for the vehicles 6 (that is, group) in the work area 8 (that is, the optimum dispatch decision is retrieving . . . probability values associated with the states of the data sequences of the group));
retrieving . . . frequency data associated with the states of the data sequences of the group (Petroff ¶ 0041 teaches in vehicle dispatching for uncertain environments, fixed time intervals are rare and state changes do not occur at a fixed frequency (that is, retrieving . . . frequency data associated with the states of the data sequences of the group)); and
generating a data sequence that simulates a new source (Petroff ¶ 0046 teaches the reinforcement learning addresses real-world problems, i.e., disturbances, by introducing disturbances or entropy into the simulation and learning the best action to take when the disturbances or entropy occur (that is, generating a data sequence that simulates a new source) by traversing the data structure according to the probability values and the frequency data (see Petroff ¶ 0047, which teaches adding a simple look-ahead search (that is, traversing). . . to better determine the policy π each time a dispatch request is received and the appropriate action must be generated (that is, traversing the data structure according to the probability values and the frequency data));
wherein the one or more objects behave in the simulation according to the generated data sequence representing the behavior of the object (Petroff ¶ 0041 teaches that requests, action taking and decision making happen continuously and at irregular intervals. The present invention advantageously factors time into the reinforcement learning . . . so that action decisions can be made and vehicles can be dispatched when needed, not at predetermined intervals (that is, the one or more objects behave in the simulation according to the generated data sequence representing the behavior of the object)).
Dey, Anderson, Hong, Langley, and Petroff are from the same or similar field of endeavor. Dey teaches probabilistic preference distribution that can be applied to problems of imitation and inverse reinforcement learning where an agent's preference weights are recovered from demonstrated behavior of the agent. Anderson teaches improved reinforcement learning scheme with critic and action networks having improved learning capabilities. Hong teaches a model that can be used, based on classification, to provide feedback for changing a user’s behavior in a simulation environment. Langley teaches that most AI problem-solving systems employ systematic search methods to retain information about states they have considered. Petroff teaches developing a reinforcement learning technique based on a simulation environment. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Dey, Anderson, and Hong, and Langley pertaining to data sequences directed to behavior prediction in view of a proportional probability value and behavior modification classification with the systematic search method of Langley in an simulation environment with the reinforcement learning simulation environment of Petroff.
The motivation for doing so is for a reinforcement learning technique to cycle through multiple sequences of decisions via simulation to learn or discover the best decisions for producing the right rewards (i.e., optimum results), which can also include both trial and error learning and/or deliberate planning as well as elements of randomness to learn or discover the best decisions to maximize rewards and longterm value leading to the optimum results. (Petroff ¶ 0017).
Regarding claims 4 and 17, the combination of Dey, Anderson, Hong, Langley, and Petroff teaches all of the limitations of claims 3 and 16, respectively, as described above.
Petroff teaches an interface comprising one or more controls for controlling behavior of an additional object (Petroff ¶ 0023 teaches [t]he user at the interface communication unit 2 may use the user interface 2 a to input various constraints, including the general operational requirements, and optimization requests) and a display for the environment of the simulation (Petroff ¶ 0019 teaches work area 8 may present (that is, a display) a dynamic environment due to the presence of multiple vehicles 6 with different sources, destinations and paths); and
a logging engine that records the behavior of the additional object (Petroff ¶ 0052 teaches the reinforcement learning, and therefore the learning of the best policies π, can take place offline (that is, records the behavior of the additional object)); wherein the data structuring engine generates an additional data sequence for the additional object according to the behavior of the additional object recorded by the logging engine (Petroff ¶ 0028 teaches the state representation S is set up in such a way that it can handle many different types of vehicle dispatching problems, . . . such as breakdown, maintenance, road closures, obstacles, etc., to be considered in determining the optimum dispatch decision for the vehicles 6 in the work area 8 (that is, with vehicles 6 being “additional object”, the simulation of Petroff generate an additional data sequence for the additional object according to the behavior of the additional object recorded); and
wherein the classification engine classifies the additional data sequence into one of the groups (Petroff ¶ 0063 teaches the linear programming could select vehicles 6 from more than one class wherein the classes may be differentiated based on haul capacities, velocities or other factors defined by the particular work environment) (that is, classifies the additional data sequence into one of the groups)).
Regarding claims 5 and 18, the combination of Dey, Anderson, Hong, Langley, and Petroff teaches all of the limitations of claims 4 and 17, respectively, as described above.
Dey teaches wherein the aggregation engine updates the probability values and the frequency data based on the additional data sequence (Dey ¶ 0115 teaches Routes can be improved by leveraging contextual cues Such as time and day of request or travel, weather, traffic and accidents, and these improved driving directions can be provided as a web service or, more generally, via the Internet. . . . [where] all routing requests, along with all corrections provided, can be used to update an individual model of the user (that is, where a model is updated, the aggregation of Dey would include the updated model, where as described above, Dey ¶ 0116 teaches to provide . . . all users . . . improved routing. . . . [A]ggregated models of other user/drivers can be used (that is, updates the probability values and the frequency data based on the additional data sequence)).
16.	Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20100106603 to Dey et al. [hereinafter Dey], in view of Mnih et al., “Human-level control through deep reinforcement learning,” Nature (2015) [hereinafter Mnih].
Regarding claim 13, Dey teaches [a] data processing system for generating a visualization, the visualization comprising:
a first display (Dey, Fig. 10 teaches a first display and a second display:

    PNG
    media_image6.png
    391
    712
    media_image6.png
    Greyscale

comprising:
a first data sequence of a data structure, the first data sequence representing first states and first actions, wherein the first states and the first actions are ordered and each displayed proximate to respective one or more representations of one or more feature vectors that define the first states and the first actions; one or more second data sequences, the one or more second data sequences representing second states and second actions that are less likely to occur relative to occurrences of the first states and the first actions of the first data sequence (for first data sequence and one or more second data sequences, Dey ¶ 0048 teaches a simple deterministic MDP with eight states (410, 420, 430, 440, 450, 460, 470 and 480) and twenty actions (411, 412, 421, 422, 423, 431, 432, 433, 441, 442, 451, 452, 461, 462, 463, 471, 472, 473, 481 and 482) (that is, an indicator for each of the states and actions of the data sequences of the group) are shown in FIG. 4. Directed arrows represent actions that transition the agent between states (represented as circles); Dey, Figure 4, teaches

    PNG
    media_image5.png
    629
    833
    media_image5.png
    Greyscale

where Dey ¶ 0021 teaches FIG. 4 illustrates a Markov Decision Process with action costs; Examiner notes that the difference in rewards are directed towards likeness of the less likely occurrence of the actions relative to one another); and
one or more connectors that connect the first states and the first actions to one another and to the second states and the second actions, wherein a thickness a connector represents a probability value (Dey ¶ 0049 teaches the cost of the action is a linear function of these features parameterized by a cost weight vector (ϴϵℝk) (that is, a thickness a connector represents a probability value));
wherein each of the first states, the first actions, the second states and the second actions comprise a selectable control (Dey ¶ 0105 teaches [t]he device 1030 further displays a map and/or route display 1032 showing a map of the area in which the user is traveling, as well as the route they intend to travel, as determined by the prediction application 1033. On the screen, this can comprise an icon or other appropriate button for initiating the application (that is, a selectable control)) that enable the first display to show additional states and additional actions when the selectable control is activated (Dey ¶ 0105 teaches the user has a series of buttons 1035 that allow the user to select preferences for the device 1030 to determine the intended route and provide data to the prediction application 1033 (enable the first display to show additional states and additional actions when the selectable control is activated); Examiner notes a route includes additional states and additional actions), 
wherein each of the first states, the first actions, the second states, and the second actions each comprise a passive control, wherein the passive control enables the first display to show additional details about a respective state or action when the passive control is activated (Dey ¶ 0092 teaches embodiments to provide probabilistic answers to queries about the user’s next turn, future route, and destination in the presence of absence of knowing the user’s intended destination. Route recommendation can be easily personalized based on passive observation of a single user (that is, a passive control enables to the first display to show additional details about a respective state or action when the passive control is activated));
wherein the first data sequence is associated with one or more first labels characterizing a behavioral routine represented by the first data sequence, and wherein at least one of the one or more second data sequence is associated with one or more second labels characterizing a variant behavioral routine, and wherein the visualization includes one or more of the first labels and the second labels (Dey, Fig. 10 teaches device for predicting navigational routes:

    PNG
    media_image6.png
    391
    712
    media_image6.png
    Greyscale

Dey ¶ 0108 teaches predicting decision-making behavior for navigation between locations and related applications and technology; Dey ¶ 0116 teaches embodiments can be used to create one or more models of “optimal drivers” who have considerable knowledge of the roads. Similarly, aggregated models can be applied using a collaborative-filtering type approach to match individual drivers to groups (that is, groups are the first data sequence is associated with one or more first labels characterizing a behavioral routine represented by the first data sequence). In addition to using models of “optimal drivers”, the present invention illustrative embodiments can use up to date information about weather, accidents and traffic and other contextual factors (that is, at least one of the one or more second data sequence is associated with one or more second labels characterizing a variant behavioral routine) impact a driver's route (e.g., to-do tasks, sporting events) to make choices when selecting a route (that is, wherein the visualization includes one or more of the first labels and the second labels));
* * *
Though Dey teaches that in general Markov Decision Processes (MDPs), actions produce non-deterministic transitions between states according to the state probabilistic transition distribution in which visual representations are displayed, Dey, however, does not explicitly teach - 
and a second display rendering a visual representation of the data structure.
	But Mnih teaches -
	a second display rendering a visual representation of the data structure (Mnih, Figure 4, teaches:

    PNG
    media_image7.png
    466
    554
    media_image7.png
    Greyscale
.
Mnih, Figure 4 caption, teaches a plot (visual representation) was generated [where] the points are coloured according to the state values (V, maximum expected reward of a state).
	Dey and Mnih are from the same or similar field of endeavor. Dey teaches reinforcement learning for predicting navigational decision-making behavior using a display technology. Mnih teaches a novel artificial agent that can learn successful policies directly from high dimensional sensory inputs to provide a visualization of the state, action, and reward aspects. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Dey pertaining to the depiction of states and actions of reinforcement learning with the visualization of agent state and action space of Mnih.
	The motivation for doing so is to examine the representations learned by the agent underpinning the successful performance of the agent in the context of the environment space. (Mnih, right column of p. 531, last partial paragraph). 
Response to Arguments
17.	Examiner has fully considered Applicant’s arguments, and responds below.
18.	In the objection to the title, Applicant submits, without more, “that the title of the application represents the features of the claim and is descriptive of the application.” (Response at p. 11).
Examiner respectfully disagrees because the title is not clearly indicative of the invention to which the claims are directed. MPEP § 606.01 
19.	With respect to the claim interpretation under Section 112(f), Applicant requests reconsideration. 
Examiner submits that the amendments to the claims do not avoid Section 112(f) from being invoked as to the claims as set out herein.
20	In the rejection to Section 101, Applicant argues that “[c]laim 14 does not recite mathematical relationships, mathematical formulas or equations, or mathematical calculations. As such, Claim 14 is not directed on its own to a mathematical concept. . . . Moreover, claim 14 is not directed to a mathematical concept per se.” (Response at pp. 12-13 (emphasis in original)). Also, the Applicant argues that the “claimed subject matter does not fall into the category of methods of organizing human activity.” (Response at pp. 14-15), and “claim 14 involves features that can only be performed by execution in a data processing system and these features are intimately involved in a practical application of these features on the data processing system.” (Response at pp. 15-16).
Examiner respectfully disagrees. The rejection under Section 101 as set out above explains the basis that the claims are directed to a judicial exception per the Patent Office Guidance and the MPEP because the Applicant’s invention encompass steps that a person would perform when providing a recommendation for a service and each step can be practically performed in the mind (See, e.g., MPEP § 2016.04(a)(2).III (“courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation).
Examiner points out that Specification appears to indicate the character of the claim is directed toward technical improvement that is a solution to a technical problem. (see, e.g., PGPUB ¶ 0042 (“advantage of our approach”)). If so, the rejection under Section 101 may by overcome when the claimed improvement is reflected in the claims.
In the alternative, examples are provided by the Office Guidance as to claims that are not directed to a judicial exception (see, e.g., MPEP § 2106.04(a)(2); Subject Matter Eligibility Examples: Abstract Ideas (specifically, examples 37 and 39)).
21.	Regarding the rejection under Section 102, Applicant argues that “Nikola Banovic, co-author of the disclosure, is a joint-inventor of this application. Banovic therefore does not qualify as prior art under 35 U.S.C. § 102 because it falls under the exception to § 102(a) specified in 102(b)(1)(A).” (Response at p. 18).
Examiner respectfully disagrees. Though the Banovic prior art shares authorship with the named co-inventors of the instant application, the reference serves as prior art because the application names fewer joint inventors than the Banovic NPL, and it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. § 102(a)(1). (MPEP § 2153.01(a)).
Accordingly, instant claims 1-24 are rejected under Section 102(a)(1) as set out in detail above.
22.	Regarding the rejection under Section 103, the Applicant argues the cited prior art references “[do] not describe or suggest [the limitations] of amended claim 1.” (Response at p. 18-21).
Examiner respectfully disagrees. The rejection under Section 103 is set out in detail above.
Conclusion
23.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
24.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
(Dey et al., “a CAPpella: Programming by Demonstration of Context-Aware Applications,” CHI 20004) teaches context-aware behavior that includes both a situation and an associated action in which a user uses a GUI to indicate what portions of the demonstration are relevant to the behavior and trains the model on this behavior over time by giving multiple examples.
25.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.L.S./
Examiner, Art Unit 2122

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 As cited in Banovic: Scott Davidoff, John Zimmerman, and Anind K. Dey. 2010. How routine learners can support family coordination. In Proceedings of the SIGCHI Conference on Human Factors in Computing Systems (CHI '10). ACM, New York, NY, USA, 2461-2470. http://doi.acm.org/10.1145/1753326.1753699.
        2 As cited in Banovic: Jin-Hyuk Hong, Ben Margines, and Anind K. Dey. 2014. A smartphone-based sensing platform to model aggressive driving behaviors. In Proceedings of the SIGCHI Conference on Human Factors in Computing Systems (CHI '14). ACM, New York, NY, USA, 4047-4056. http://doi.acm.org/10.1145/2556288.2557321